Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of and priority to U.S. Provisional Patent Application Ser. No. 62/111,879, filed Feb. 4, 2015, which is incorporated by reference in its entirety for all purposes.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) application received on 11/09/2020. In the RCE, applicant has amended claims 1 and 12. Claim 8 and 13-16 remain cancelled. Claims 2-7, 9-12 and 17-22 remain original. No new claim has been added. 
For this office action, claims 1-7, 9-12 and 17-22 have been received for consideration and have been examined. 


Response to Arguments
	Applicant’s arguments have been reviewed by the examiner however examiner does not find the arguments persuasive. Examiner believes that amendments are still taught by the combination of cited references. For details see current office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-12 and 17-22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 12 recite “configuring …” step in the a. and b. limitations. Instant disclosure fails to disclose any flowchart or algorithm which describes how the electronic access control system is being “configured” to perform the method of configuring the electronic access control system.
Independent claims 1 and 12 recite “providing the wireless receiver in the vicinity of an access terminal …” in the b1. limitation. Instant disclosure is silent with respect to have support how can an electronic access control system provide the wireless receiver in the vicinity of an access terminal. 
Independent claim 1 and 12 recite in limitation c. “upon an authorized user approaching the access terminal and possessing an electronic device having a wireless transmitter that is capable of transmitting a signal …”. Instant disclosure does not elaborate as to how the electronic access control system is detecting if the “an authorized user” is approaching the access terminal and possessing an electronic device having a wireless transmitter that is capable of transmitting a signal. 
Independent claims 1 and 12 recite “allowing …” steps in the f. and g. limitations. Instant disclosure fails to disclose any flowchart or algorithm which describes how the electronic access control system is configured to perform the “allowing” steps.
Examiner has reviewed limitations of independent claims “f.” and “j.” and notices that applicant does not have support for these and overall limitations in the specification. 
Examiner would like to mention that these are method claims and are written from the point of “an electronic access control device” executing the steps, however, after consulting the specification and reviewing the drawings (FIGS. 1-3) and paragraphs [0017, 0032 & 0041], examiner notices that the method start when a user approaches with his mobile device towards “an access terminal” and providing his/her authentication credentials to the access terminal by utilizing the wireless transmitter of the mobile device, makes contact or comes into close enough proximity with a wireless receiver of the access terminal. 
From above mentioned paragraphs, examiner notices that claimed “electronic access control system” is a backend system which is not in direct contact with user device (i.e. mobile device) and communicating with the access terminal whereas claims are written from the point of an electronic access control system performing these steps which is not the case.  
The dependent claims of the independent claims included in the statement of rejection but not specifically addressed in the body of the rejection, have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, dependent claims are also rejected based on the same rationale as applied to their parent claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 9-12 and 17-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claim 1 and 12 recite in limitation b1. “providing the wireless receiver in the vicinity of an access terminal for the restricted access computer system, the wireless receiver in electronic communication with the electronic access control system”. It is unclear to an ordinary person skilled in the art before the effective filing date of the claimed invention to understand which entity is “providing the wireless receiver in the vicinity of an access terminal for the restricted access computer system”. It is unclear how an electronic access control system can provide the wireless receiver.  
The dependent claims of the independent claims included in the statement of rejection but not specifically addressed in the body of the rejection, have inherited the deficiencies of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (US20110314530A1) in view of Mahaffey et al., (US20140282877A1).
Regarding claim 1, Donaldson discloses:
	A method for automatically terminating access to a restricted access computer system after being previously successfully logged onto by an authorized user, comprising the steps of (See [0066-0065], i.e. terminate or suspend users access to a network/system):
	a. configuring an electronic access control system (i.e. network access control manager/network access control station/access control point) to accept valid signals i.e. Wireless communication element 212) for initiating a login for a restricted access computer system (See FIG. 2 and 3; [0036-0037]; and [0051]);
	b. configuring the electronic access control system to accept valid signals (i.e. authenticated or authorized presence in the vicinity) transmitted using the wireless receiver for determining whether or not to automatically initiate a logout of the restricted access computer system after a successful login of the restricted access computer system has occurred (See FIGS. 3 and 4; [0021] & [0065-0066]);
	b1. providing the wireless receiver in the vicinity of an access terminal for the restricted access computer system, the wireless receiver in electronic communication with the electronic access control system (See FIG.2; [0043]);
	c. upon an authorized user approaching the access terminal and possessing an electronic device (i.e. personal user device 202) having a wireless transmitter (i.e. wireless communication element 204) that is capable of transmitting a signal using the first short-range wireless signal technology and transmitting a signal using the second wireless signal technology transmitting or transferring a first authentication signal using the first short-range wireless signal technology by the wireless transmitter prior to the authorized user successfully logging onto the restricted access computer system (See [0050-0052]); 
d. receiving the transmitted or transferred first authentication signal by the wireless receiver (See [0050-0051]);
d1. obtaining the transmitted first authentication signal by the electronic access control system from the wireless receiver (See [0051]);
(See [0036] & [0053]);
	f. allowing access to the restricted access computer system to the authorized user by the electronic access control system where the first authentication signal is determined valid in step e. through an access terminal (i.e. access management element 210) in electronic communication with the restricted access computer system, the electronic access control system in electronic communication with the restricted access computer system (See [0053] & [0067]);
	g. allowing by the electronic access control system to monitor for receiving signals transmitted from the wireless transmitter using the second wireless technology after a valid signal transmitted from the first authentication signal was determined received by the electronic access control system in step e. and access to the restricted access computer system in step f. by the electronic access control system has occurred (See [0067]);  
	h. after a successful login of the restricted access computer system has occurred and continues uninterrupted detecting by the electronic access control system when the wireless receiver fails to receive a second authentication signal transmitted with the second wireless signal technology by the wireless transmitter or when the second authentication signal falls below a preprogrammed authentication signal strength level (See [0067]); 
	wherein the access terminal is a separate and independent component from the wireless transmitter (See [0036-0037]).
Donaldson does not disclose:

However, Mahaffey discloses:
	b. wherein the first wireless signal technology (i.e. a first proximity technology) is a different wireless signal technology then the second wireless technology (i.e. a second proximity technology), wherein the second wireless signal technology has a larger proximity capability than a proximity capability of the first wireless short-range signal technology (See [0198]);
	i. determining by the electronic access control system a length of time that the wireless receiver fails to receive the second authentication signal or signal strength for the second authentication signal above the authentication signal strength threshold level from the wireless transmitter from step (g) (See [0248]); and
	j. automatically terminating further access to the restricted access system by the electronic access control system through the access terminal where the length of time determined in step (h) exceeds a preprogrammed length of time (See [0248]).

	The motivation to have two separate wireless protocols is to control and regulate physical access to sensitive locations and systems using short range and long range wireless technologies. 
Regarding claim 2, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 further comprising the steps of physically inputting one more login credentials to the an access control system via the access terminal by the authorized user after the first authentication signal has been transmitted or transferred in step (c) and determining that the inputted login credentials are valid by the electronic access control system prior to step (f) (Donaldson: [0053] & [0055]).
Regarding claim 3, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 wherein said wireless transmission in step (g) is performed using Bluetooth or Wifi technology (Donaldson: [0038]).
Regarding claim 4, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 wherein said wireless transmission in step (c) is performed using NFC technology (Mahaffey: [0198]).
Regarding claim 5, the combination of Donaldson and Mahaffey discloses:
Mahaffey: [0198]).
Regarding claim 6, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 wherein said wireless transmission in step (c) is performed using NFC technology and the wireless transmission in step (g) is performed using WiFi technology (Mahaffey: [0198]).
Regarding claim 7, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 further comprising the steps of determining whether any key strokes have been performed at the access terminal where the authentication signal is not received by the access control system or is below a predetermined signal strength level in step (g) and a preprogrammed length of time has not been reached (Donaldson: [0067]).
Regarding claim 9, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 7 further comprising the step of capturing an image or video of the person entering the key strokes at the access terminal (Donaldson: [0042]).
Regarding claim 10, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 2 wherein the one or more login credentials are selected from a group comprising: username, password, fingerprint scan, retinal scan, iris scan, palm vein scan, DNA sample or other biometric data (Donaldson: [0042]).
Regarding claim 11, the combination of Donaldson and Mahaffey discloses:

With respect to claims 11 and 20, this is nonfunctional descriptive material as it only describes the type of the system, while it is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Regarding claim 12, Donaldson discloses:
A method for automatically permitting access to a restricted access computer system to an authorized user through an access terminal associated with the restricted access computer system and subsequently automatically terminating access to the restricted access computer system, comprising the steps of (See [0049]):
a. configuring an electronic access control system to accept a first wireless authentication or identification signal sent using NFC technology from a wireless transmitter associated with an authorized user for initiating a login for a restricted access computer system (See [0051]);
configuring the electronic access control system for determining whether or not to automatically initiate a logout of the restricted access computer system after a successful login of the restricted access computer system has occurred (See [0065-0066]),
See FIG.2; [0043]);
c. upon an authorized user approaching the access terminal and possessing an electronic device having a wireless transmitter that is capable of transmitting a signal automatically receiving the first authentication or identification signal by a wireless receiver that was sent or transferred from the wireless transmitter associated with an authorized user through NFC technology (See [0050-0052]);
d. confirming that the first authentication or identification signal is valid by the electronic access control system based on information previously stored in an electronic database or electronic file which is in communication with the electronic access control system (See [0053]);
e. permitting access to a restricted access computer system for the authorized user through an access terminal in electronic communication with the restricted access computer system based on a valid determination made by the electronic access control system in step (d) (See [0053]);
f. allowing by the electronic access control system to monitor for receiving signals transmitted from wireless transmitter using the second wireless technology after a valid signal transmitted from the first authentication signal was determined received by the electronic (See [0067]);
g. after a successful login of the restricted access computer system has occurred and continues uninterrupted detecting by the electronic access control system when the wireless receiver fails to receive a WiFi or Bluetooth based technology authentication or identification signal from the wireless transmitter or when the WiFi or Bluetooth based technology authentication or identification signal received falls below a preprogrammed authentication signal strength level (See [0053], [0065] & [0067]);
wherein the access terminal is a separate and independent component from the wireless transmitter (See [0036]).
Donaldson does not disclose:
	wherein the first wireless signal technology is a different wireless signal technology then the second wireless technology, wherein the second wireless signal technology has a larger proximity capability than a proximity capability of the first wireless short-range signal technology; using the NFC technology and transmitting a signal using the Bluetooth or WiFi wireless signal technology; h. determining by the electronic access control system a length of time that the wireless receiver fails to receive a WiFi or Bluetooth based technology authentication or identification signal or a WiFi or Bluetooth based technology authentication or identification signal strength above the authentication signal strength threshold level from the wireless transmitter from step (f); and i. automatically terminating further access to the 
However, Mahaffey discloses:
b. wherein the first wireless signal technology is a different wireless signal technology then the second wireless technology, wherein the second wireless signal technology has a larger proximity capability than a proximity capability of the first wireless short-range signal technology (See [0198]);
using the NFC technology and transmitting a signal using the Bluetooth or WiFi wireless signal technology (See [0076], [0197-0199]); 
h. determining by the electronic access control system a length of time that the wireless receiver fails to receive a WiFi or Bluetooth based technology authentication or identification signal or a WiFi or Bluetooth based technology authentication or identification signal strength above the authentication signal strength threshold level from the wireless transmitter from step (f) (See [0248]); and
i. automatically terminating further access to the restricted access system by the electronic access control system through the access terminal where the length of time determined in step (g) exceeds a preprogrammed length of time (See [0148]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the method and system of Donaldson 
	The motivation to have two separate wireless protocols is to control and regulate physical access to sensitive locations and systems using short range and long range wireless technologies.
Regarding claim 17, the combination of Donaldson and Mahaffey discloses:
The method for automatically permitting access of claim 12 further comprising the steps of physically inputting one more login credentials to the access control system via an access terminal by the authorized user after the first authentication or identification signal has been confirmed in step (d) and determining that the inputted login credentials are valid by the electronic access control system prior to step (e) (Donaldson: [0011]).
Regarding claim 18, the combination of Donaldson and Mahaffey discloses:
The method for automatically permitting access of claim 12 wherein the step of automatically terminating access comprises (i) electronically sending a signal/command by the active control access system to the restricted access control system to initiate a logout or (ii) electronically executing a script on the restricted access computer system to perform a logout action (Donaldson: [0066]).
Regarding claim 19, the combination of Donaldson and Mahaffey discloses:
Donaldson: [0066]).
Regarding claims 20 and 21, the combination of Donaldson and Mahaffey discloses:
The method for automatically terminating access of claim 1 wherein a signal strength of the second authorization signal received by the wireless receiver corresponds to a distance between the wireless transmitter and the access terminal at a time of transmission of the second authorization signal (Mahaffey: [0218]).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                           /Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432